internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-131591-01 date date legend date a this responds to your date request that we supplement our letter_ruling dated date plr-121401-98 an earlier supplemental letter_ruling plr- was issued on date the earlier letter_ruling and supplemental ruling are together referred to as the prior letter_ruling the information submitted for consideration is summarized below capitalized terms not defined in this ruling have the meanings assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of certain distributions of controlled stock and related transactions for more than five years before date controlled was an indirect wholly owned subsidiary of distributing on date controlled underwent a recapitalization designed to insure that the control requirements of sec_355 and d of the internal_revenue_code would be satisfied despite an initial_public_offering ipo of controlled stock that was to occur before the distributions of controlled that were to qualify under sec_355 the recapitalization gave controlled two classes of stock controlled class a stock with i votes per share and controlled class b stock with j votes per share the two classes are identical except for voting rights on date controlled issued controlled class a stock to the public in the ipo on date a following the internal split-off and the internal spin-off distributing distributed its controlled class b stock in the external split-off the taxpayer was not asked to represent that it had no plan or intention to reverse the recapitalization that had created the two-class structure after date a contrary to advice given by financial advisers before the external split-off a significant price differential developed between the two classes of stock as a result of investor confusion over controlled’s capital structure and an unexpectedly high investor demand for liquidity the price differential contributes to certain business difficulties for controlled including complicating the pricing of controlled stock for acquisition purposes consequently controlled proposes to eliminate its two-class structure by forming merger sub and causing merger sub to merge into controlled the merger in the plr-131591-01 merger the outstanding controlled class a stock and controlled class b stock would be exchanged for a single new class of controlled voting common_stock based upon the information and representations submitted with the original and supplemental ruling requests we rule as follows the merger and the elimination of controlled’s dual-class voting_stock structure in the merger will not affect the rulings contained in the prior letter_ruling and will not prevent those rulings from having full force and effect this supplemental ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by the appropriate parties this office has not verified any of the material submitted in support of the request for rulings but the material is subject_to verification on examination we express no opinion about the tax treatment of the merger under any other provision of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the merger that is not specifically covered by the above rulings in particular no opinion is expressed regarding whether the merger will qualify as a reorganization under sec_368 a copy of this letter together with the prior letter_ruling must be attached to any income_tax return to which it is relevant pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
